On the 18th day of June, 1919, the defendant was convicted in the Circuit Court of Randolph County, and sentenced to a term of four years in the penitentiary, on the charge of receiving, without consideration, the sum of thirty dollars from Lillie Slingman, the money earned in prostitution, contrary to Section 3 of the Act of 1913, Laws 1913, p. 220. The information was filed in Pettis County, charging the commission of the offense in that county, and a change of venue was granted to Randolph County, where the case was tried. The defendant appealed.
The evidence shows that the defendant kept a house of prostitution in the City of Sedalia. Lillie Slingman became an inmate of that house some time in February, 1919, and remained there a week or more and then ran away, she testified. Her testimony, and that of two or three other inmates of the same house, was to the effect that she had an arrangement with the defendant whereby she was to pay three dollars for her board and give *Page 7 
to the defendant half the money which she made while there. She earned sixty-three dollars while at the place, the proceeds of prostitution. The defendant took all the money as soon as Lillie collected it, and after deducting her half charged Lillie the balance for clothes, etc. The evidence is entirely clear and sufficient to show the character of the house kept by defendant, and the agreement between Lillie Slingman and defendant and the manner in which the money was earned.
The information was filed April 5, 1919, and the trial began on the 17th day of June and ended by a verdict on the 18th of June. Evidence was introduced by the State to show attempts by the defendant, between the time of the arrest and the trial, to get Lillie Slingman out of the way. She was persuaded to get into an automobile one day, was taken to Clinton and sent to Springfield; was for a time in Kansas City, and in Quincy, Illinois. She was brought back to Sedalia by the sheriff at one time from Joplin, Missouri, and another time from Quincy, Illinois. She had been in jail in order to hold her as a witness, just prior to the time she testified.
At one time, while apparently under the influence of the defendant, in June, 1919, she made an affidavit in which she stated that all that she had previously said about receiving money from men and dividing with Polly Howe, and the kind of house Polly Howe kept was untrue; that Polly Howe was kind to her, and that her business was dressmaking, and that the prosecuting attorney had threatened her with jail and the penitentiary if she did not state that Polly Howe had spirited her off. On being shown this affidavit while on the stand, the witness stated that she was taken to defendant's residence; that a lawyer was there who asked her to sign the affidavit; that the affidavit was not read to her but she signed it because she was afraid of the appellant, who had a gun on the table at the time.
Defendant testified that she received no money from Lillie except for her clothes and doctor's bills, and introduced *Page 8 
evidence tending to show that she was entirely innocent of the crime charged. Other facts in connection with the alleged offense will be mentioned in considering the points urged for reversal.
I. The demurrer to the evidence was properly overruled. The case was one for the jury.
II. It is claimed by appellant that the statute under which the appellant was prosecuted is unconstitutional. The constitutional question, it is asserted, was raised by motion to quash the information. The transcript of the record properConstitutional  filed in this court nowhere shows the filing orQuestion.       overruling of any motion to quash. On the suggestion of a diminution of the record, a writ of certiorari was directed to the Clerk of the Circuit Court of Randolph County requiring him to certify the record in said cause. In response to the writ the clerk of the circuit court sent here his certificate showing that a bill of exceptions was filed, but presented no copy of any record showing that the motion to quash was ever filed or overruled. Therefore, the unconstitutional question is not before us for consideration. [State v. Wade, 263 Mo. 263; State v. Scobee, 255 Mo. l.c. 272; State v. George, 221 Mo. l.c. 521.]
III. It is further urged by the appellant that Section 3 of the Act of 1913 defining a felony cannot apply to the defendant in this case. It is contended that Section 4754, Revised Statutes 1909, which provides a penalty for keeping a brothel or bawdy house, describes the offense of which the defendant was guilty as a misdemeanor, and that the receiving of money earned by the inmates of the place was not the offense intended by the Legislature to apply to such person. The argument is that the act was intended to apply to procurers and cadets, and particularly to men engaged in the traffic with women. The Act of 1913 is the Missouri "white slave" act, and the language of Section 3 does not distinguish between the character of persons to whom it is intended to apply. It *Page 9 
is broad enough to embrace any person who knowingly accepts money earned by a woman in prostitution, without other consideration, regardless of the manner in which it is received. The fact that the defendant may have been guilty of another offense against which the statute is leveled would not prevent her being guilty of the offense under consideration.
IV. It is further contended that the court erred in giving instruction number one, as follows:
"1. The court instructs the jury that if you believe and find from the evidence that the defendant at the County of Pettis, in the State of Missouri, on the — day of February, 1919, or at any time within three years next before the filing of the information herein, to-wit, the 7th day of April, 1919, didInstruction.  knowingly, unlawfully and feloniously accept, receive or appropriate to her own use any amount of lawful money of the United States from earnings made by the witness, Lillie Slingman, by engaging in prostitution, that is by having illicit sexual intercourse with men, and that said money was accepted, received or appropriated to her own use by defendant without any consideration therefor independent of said witness engaging in illicit sexual intercourse as aforesaid, then you should find the defendant guilty, and assess her punishment at imprisonment in the penitentiary for a term of not less than two nor more than twenty years."
Section 3 of the Act under consideration is as follows:
"Sec. 3. Earnings of prostitute — not to be accepted orreceived — felony — penalty. That any person who shall knowingly accept, receive, levy or appropriate any money or other valuable thing, without consideration, from the proceeds of the earnings of any woman engaged in prostitution, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by imprisonment for a period not less than two nor more than twenty years."
The objection to the instruction is that the jury was required to find that the money was received "by having *Page 10 
illicit sexual intercourse with men." This clause is not in the statute nor is it in the information — the information following the language of the statute. It is argued that the immoral conduct of women kept in a house of the character described might be such that no statute makes it criminal, while this instruction directs the jury to find that the money was earned by "illicit" or criminal acts, that is, acts against which some statute is leveled.
That is error in the instruction, but the appellant is not injured by it; it is an error against the State. It requires a finding by the jury of a fact which the statute does not require to be found as an element of the offense. The instruction put an additional burden upon the State, which the law did not impose; that is not an error of which the defendant has any right to complain. [Turnbow v. Kansas City Rys. Co., 277 Mo. 644; Krinard v. Westerman, 279 Mo. 680; Bryant v. K.C. Rys. Co., 217 S.W. l.c. 634; Malone v. St. L.  S.F. Ry. Co., 213 S.W. l.c. 867; Shawhan v. Shawhan Dist. Co., 197 S.W. l.c. 374; Martin v. Coal Co., 174 Mo. App. l.c. 445-6; Moore v. McHaney, 191 Mo. App. l.c. 697.] The statute required a finding only that the money received by the defendant was earnings of the Slingman woman in prostitution. Although the conduct of Lillie Slingman while an inmate of the defendant's house may have been strictly within the law so far as the criminal statute is concerned, yet if the money was earned by the means described in the statute, and the defendant knowingly received it without other consideration, defendant was guilty.
V. While the defendant was on the stand counsel offered in evidence a receipt by a physician showing the defendant had paid a doctor bill for Lillie Slingman amounting to $25. This receipt was offered to account for the absorption by the defendant of Lillie's money. The evidence was excluded, and errorReceipt as  assigned to the ruling. The evidence was pureEvidence.   hearsay; such a statement by a third person not a party to the suit, with no opportunity to cross-examine, comes within the rule relating to hearsay evidence. [Doherty *Page 11 
v. Doherty, 155 Mo. App. l.c. 487; Howell v. Sherwood,242 Mo. 513.]
VI. Defendant was asked on cross-examination if she had ever been arrested and convicted of crime. She stated that she had, three times, and then mentioned the three offenses of which she had been convicted. It is urged that thisDefendant:          cross-examination is error because theCross-Examination.  defendant was not examined as to those matters in chief.
Section 6383, Revised Statutes 1909, is as follows: "Any person who has been convicted of a criminal offense is, notwithstanding, a competent witness; but the conviction may be proved to affect his credibility, either by the record or by his own cross-examination," etc.
This section repeatedly has been held by this court to apply to a defendant who takes the stand in his own behalf. [State v. Larkin and Harris, 250 Mo. l.c. 240-241; State v. Spivey, 191 Mo. l.c. 110-111; State v. Woodward, 191 Mo. 617, l.c. 633; State v. Thornhill, 174 Mo. 364; State v. Banks, 258 Mo. 479; State v. Corrigan, 262 Mo. 195; State v. Mills, 272 Mo. 526; State v. Barrington, 198 Mo. 23; State v. Barnett, 203 Mo. l.c. 657; State v. Johnson, 192 S.W. 441.]
In the case of State v. Larkin and Harris, supra, this court pointed out the apparent conflict between Section 6383 and Section 5242 which prohibits the cross-examination of a defendant, while a witness, upon matters not referred to in his examination in chief; but holds the rule to be well settled in this State that a defendant, in any case, while on the stand, may be asked on cross-examination if he was ever convicted of a felony or any other crime. Section 5242 provides that a defendant in such case "may be impeached as any other witness."
VII. Error is assigned to the action of the trial court in permitting the State to show over the objectionSpiriting      tempted to spirit Lillie Slingman away so as toAway Witness.  prevent her testifying. Evidence is always admissible for the purpose of showing that the *Page 12 
accused has attempted to procure false evidence or destroy evidence against himself. [State v. Mathews, 202 Mo. l.c. 149; State v. Alexander, 119 Mo. l.c. 461; State v. Alexander, 184 Mo. l.c. 274.] The ruling was correct.
VIII. It is claimed that the prosecuting attorney in his opening argument was allowed by the court to make statements which were prejudicial and improper. The only matter complained of in the prosecutor's opening statement was a reference to the attempt of the defendant to spirit the witness Lillie Slingman away. The objection of defendant's counsel was sustained, and the prosecutor made no further reference to the matter. Besides, it was competent to show such facts in evidence, and it was not improper for the prosecutor to mention it in his opening statement.
IX. It is further complained that the prosecuting attorney, and other attorneys hired to assist him, were unruly and made many prejudicial statements in the progress of the trial. The case appears to have been fought with a good dealUnruly Attorneys.  of pertinacity on both sides. A careful examination of the record shows that the attorneys for the defendant were quite as vigorous in their protestations as the counsel for the State. We are not pointed to any particular instance where the counsel for the State transcended the rules of propriety in the conduct of the case and was sustained by the court; nor, by careful examination of the record, do we find any instance of that kind.
There being no error in the conduct of the case, the judgment should be affirmed.
It is so ordered. White, C., concurs; Railey, C., not sitting.